MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely petitioners’ motion to reconsider.
The regulations provide that a motion to reconsider a decision of the BIA must be filed within 30 days of the challenged decision. See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reconsider filed June 4, 2007, more than 30 days after the BIA’s March 30, 2007 decision. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, respondent’s motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.